PER OURIAM.
A verdict having been returned for defendant in the court below, plaintiff moved for a new trial on two grounds: First, that the verdict of the jury was not justified by the evidence and is contrary to law; second, for error in law occurring at the trial, and excepted to by the plaintiff. The motion for a new trial was denied, and plaintiff appealed.
*279The only assignment of error is as follows: “The court erred in refusing plaintiff a new trial.” Under the authority of Stevens v. City of Minneapolis, 42 Minn. 136, 43 N. W. 842, the assignment is wholly insufficient.
Order affirmed.